Name: Commission Regulation (EEC) No 73/87 of 12 January 1987 amending the list of ACP countries in Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  executive power and public service;  trade
 Date Published: nan

 13 . 1 . 87 Official Journal of the European Communities No L 11 /23 COMMISSION REGULATION (EEC) No 73/87 of 12 January 1987 amending the list of ACP countries in Regulation (EEC) No 486/85 on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 486/85 of 26 February 1985, laying down the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the over ­ seas countries and territories ('), as last amended by Regu ­ lation (EEC) No 692/86 (2), and in particular its Article 1 , Whereas St Pierre and Miquelon have been included in the list of countries and territories set out in Annex I of Council Decision No 86/283/EEC of 30 June 1986, rela ­ ting to the association of the overseas countries and terri ­ tories with the European Economic Community (3), and therefore again constitutes an OCT as referred to in Article 1 of Regulation (EEC) No 486/85 ; that the Annex to the latter Regulation should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 'St Pierre and Miquelon' is added to Annex II of Regula ­ tion (EEC) No 486/85. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1'2 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 61 , 1 . 3 . 1985, p. 4. (2) OJ No L 63, 5. 3 . 1986, p. 93 . (3) OJ No L 175, 1 . 7. 1986, p. 1 .